DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an interface unit determining…in claim 21 and subsequent claims, and an avionics network connecting in claim 21 and subsequent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The term "substantially" in claim 35 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how substantially identical the hardware of the interface units is.  Is the claim stating that the hardware in the claims is the same however the software is the different aspect and that is was makes the units substantially identical or are there minor changes in the hardware to allow different software to run differently?  Therefore the claims are indefinite.

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The term "proximate" in claim 37 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the 


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The term "locally" in claim 42 is a relative term which renders the claim indefinite.  The term "locally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the term “locally” is defining as the location of interface unit.  What is local to one person may be different for another person, for example a person may consider an interface unit locally positioned as a unit sitting directly next to a transducer, however a second person may consider an interface unit location positioned being on the same plane overall as a transducer.  Therefore the claim is not clear.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The independent claims 21 and 41 recites in part a method and system comprising an aircraft central computer, a smart component, an avionics network, determining an 

The limitations of determining an identifier, transmitting to the aircraft central computer, determining configuration data, transmitting to the interface unit and then configuring the interface are drawn towards a mental process of concepts that are performed in the human mind including an observation, evaluation, judgement, and opinion except for the recitation of generic computer functions/components and data processing.  Other than reciting an aircraft central computer, a smart component comprising an interface unit and transducer, and an avionics network, nothing in the claim elements precludes the step from practically being performed in the mind.  Therefore if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application.  In particular, the claims only recite an aircraft central computer, a smart component comprising an interface unit and transducer, and an avionics network, as an additional elements in claims 21 and 41.  The elements in each step are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of classifying, applying, constructing and determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component or extra solution activity.  Accordingly, the additional element/s do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the steps of determining an identifier, transmitting to the aircraft central computer, determining configuration data, transmitting to the interface unit and then 

The independent claim 42 recites in part a line replaceable unit for integrating an avionics network of an aircraft control system for an aircraft: wherein the line replaceable unit is a smart component comprising an interface unit and one or more directly connected locally located transducers, the interface unit is a general purpose interface unit, the interface unit includes a local signal processing module arranged to receive signals from and to transmit signals to one or more transducers, the smart component includes a local memory, the local signal processing is arranged to convert between signals to/from the transducer and digital signals in a form suitable for transmission over the avionics network, the smart component has a specific role, has a configured state and a non-configured state and is arranged so that when placed on the aircraft in a non-configured state, the smart component automatically communicates configuration data.

The limitations of converting signals, receiving signals, transmitting signals and configuring a smart component are drawn towards a mental process of concepts that are performed in the human mind including an observation, evaluation, judgement, and opinion except for the recitation of generic computer functions/components and data processing.  Other than reciting a line replaceable unit, a smart component comprising an interface unit and transducer, a general purpose interface unit, a local signal processing module, a local memory, and an avionics network, nothing in the claim elements precludes the step from practically being performed in the mind.  Therefore if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 



The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the steps of converting signals, receiving signals, transmitting signals and configuring a smart component, amounts to no more than mere instructions to apply the exception using a generic computer component or as a means for gathering or providing the information.  Mere instructions to apply an exception using a generic computer component and further cannot provide an inventive concept.  The claim is not patent eligible.  

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, and 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry US6845306 in view of Todd US 2013/0173828.

Regarding claims 21 and 41, Henry discloses a method of operating an aircraft control system on an aircraft (claim 21), an aircraft control system for an aircraft (claim 40) comprising: 
an aircraft central computer (ECU 50); 
a smart component comprising an interface unit and a transducer directly connected to the interface unit (auxiliary power unit, 10 comprising chip 52, smart data memory module, and LRUs 34-36, 40 and further claim 2, wherein the chip receives and stores a set of operational data from sensors of said line replaceable unit); and 
an avionics network connecting the central computer to the interface unit (See Fig. 3, data bus connecting each component); 
the method comprising: 
at the interface unit, determining an identifier of the smart component (See at least claim 1, said smart data memory module receiving the as built data, including the identification data, from the computer chip, said received identification data compared to previously received data to determine if the line replaceable unit has been replaced, said as built data used to determine an operational state of the line replaceable unit and wherein said identification data includes a serial number and a part number); 
at the interface unit, transmitting over the avionics network the identifier to the aircraft central computer (See Col. 4 lines 28-54, wherein the LRU chips are queried, by the SDMM and then transmits the data to the ECU at step 212); 


Henry further discloses determining configuration data at the interface unit based on the received identifier and at the interface unit, in response to receipt of the configuration data, configuring the interface unit to operate in accordance with the configuration data (see Col. 4 lines 27-47, wherein at the interface unit, the system determines according to the serial number for the LRU, and comparing this data to previously stored data and determines that the LRU is a new part and uploads all of the data stored in the chip in step 208).  Henry fails to explicitly disclose however Todd teaches at the aircraft central computer (10), determining configuration data suitable for the interface unit (7) and transmitting over the avionics network (11) the determined configuration data to the interface unit; and at the interface unit (11), in response to receipt of the configuration data, configuring the interface unit (11) to operate in accordance with the configuration data (in at least paragraph [0032], wherein the cRDC includes software, under normal operating conditions the output device 13 is driven by a remote command generated at the remote processor 10 in response to an input signal from the input device 12, for example where the output device is a value, the valve may be driven to one of several positions depending on the sensor input.  The input signal is transmitted over the network 11 to the remote processor 10, the remote processor 10 processes this input signal and returns a command over the network 11 to the network interface of the cRDC 7 and the software 14, the software module judges that a valid command has been received and outputs the signal to output device 13).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method of operating an aircraft control system specifically using identifiers as disclosed by Henry with the communication and configuration between a central processor and a line replaceable unit as taught by Todd in order to reduce design and manufacturing costs, and to improve operational effectiveness and further to provide redundancy in a system in a case of a failure.

Regarding claim 22, the combination of Henry and Todd teaches the limitations of claim 22 as shown above.  Henry fails to explicitly disclose however Todd teaches the method wherein, wherein the configuration data comprises one or more of: data identifying a type of the aircraft, position specific network information, configuration tables (in at least paragraph [0015], the set of instructions may be defined in reconfigurable software via a configuration table in the RDC), calibration data, network protocol updates, and software updates.

Regarding claim 34, the combination of Henry and Todd teaches the limitations of claim 21 as shown above.  Henry further discloses the method, wherein the aircraft control system comprises: 

a further smart component comprising a further interface unit and a further transducer directly connected to the further interface unit (auxiliary power unit, 10, comprising chip 52, smart data memory module, and LRUs 34-36, 40 and further claim 2, wherein the chip receives and stores a set of operational data from sensors of said line replaceable unit), and the avionics network connects the aircraft central computer to the further interface unit (See Fig. 3, data bus connecting each component); 
 
wherein the method further comprises: 

at the further interface unit, determining a further identifier of the further smart component on the aircraft (See at least claim 1, said smart data memory module receiving the as built data, including the identification data, from the computer chip, said received identification data compared to previously received data to determine if the line replaceable unit has been replaced, said as built data used to determine an operational state of the line replaceable unit and wherein said identification data includes a serial number and a part number); 




at the aircraft central computer, on the basis of the further received identifier, determining configuration data suitable for the further interface unit (See Col. 4 lines 48-54, wherein the ECU 50 may now know the serial number of the APU 10 and all of its LRUs.  During APU operation, the APU and each of the LRUs actual performance may be compared to their as built performance and further Col.2 lines 27-31, wherein the trending information is used to determine the exact configuration of the APU and the LRUs).

Henry further discloses determining configuration data at the further interface unit based on the received further identifier and at the further interface unit, in response to receipt of the configuration data, configuring the further interface unit to operate in accordance with the further configuration data (see Col. 4 lines 27-47, wherein at the interface unit, the system determines according to the serial number for the LRU, and comparing this data to previously stored data and determines that the LRU is a new part and uploads all of the data stored in the chip in step 208).  Henry fails to explicitly disclose however Todd teaches at the aircraft central computer (10), determining configuration data suitable for the interface unit (7) and transmitting over the avionics network (11) the determined configuration data to the further interface unit; and at the interface unit (11), in response to receipt of the further configuration data, configuring the interface unit (11) to operate in accordance with the further configuration data (in at least paragraph [0032], wherein the cRDC includes software, under normal operating conditions the output device 13 is driven by a remote command generated at the remote processor 10 in response to an input signal from the input device 12, for example where the output device is a value, the valve may be driven to one of several positions depending on the sensor input.  The input signal is transmitted over the network 11 to the remote processor 10, the remote processor 10 processes this input signal and returns a command over the network 11 to the network interface of the cRDC 7 and the software 14, the software 

Regarding claim 35, the combination of Henry and Todd teaches the limitations of claim 34 as shown above.  Henry further discloses he method, wherein the interface unit and the further interface unit have substantially identical hardware (see at least col. 2 lines 38-52, wherein each LRU has a memory chip embedded and the memory chip). Todd further teaches wherein the interface unit and the further interface unit have substantially identical hardware (see at least Fig. 1, multiple interfaces 7 with each having an actuator and transducer 12, 13 and paragraphs [0003], wherein the RDCs have common hardware known as common remote data concentrators). It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method of operating an aircraft control system specifically using identifiers as disclosed by Henry with the communication and configuration between a central processor and a line replaceable unit as taught by Todd in order to reduce design and manufacturing costs, and to improve operational effectiveness and further to have a lower inventory of parts such that a defective data concentrator can be replaced easily.  

Regarding claim 36, the combination of Henry and Todd teaches the limitations of claim 34 as shown above.  Henry further discloses the method, wherein the transducer is of a different type to that of the further transducer (auxiliary power unit, 10 comprising chip 52, smart data memory module, and LRUs 34-36, 40 and further claim 2, wherein the chip receives and stores a set of operational data from sensors of said line replaceable unit).  Todd further teaches the method wherein the transducer is of a different type to that of the further transducer (see at least Fig. 1, multiple interfaces 7 with each having an 

Regarding claim 37, the combination of Henry and Todd teaches the limitations of claim 21 as shown above.  Henry further discloses the method, wherein the interface unit is located proximate to the transducer on the aircraft (auxiliary power unit, 10 comprising chip 52, smart data memory module, and LRUs 34-36, 40 and further claim 2, wherein the chip receives and stores a set of operational data from sensors of said line replaceable unit).  Todd further teaches the method, wherein the interface unit is located proximate to the transducer on the aircraft (in at least paragraphs [0011]).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method of operating an aircraft control system specifically using identifiers as disclosed by Henry with the communication and configuration between a central processor and a line replaceable unit as taught by Todd in order to reduce design and manufacturing costs, and to improve operational effectiveness and further to reduce weight of wires in the aircraft.         

Regarding claim 38, the combination of Henry and Todd teaches the limitations of claim 21 as shown above.  Henry fails to explicitly disclose however Todd teaches the method, further comprising: at the interface unit, receiving over the avionics network a signal intended for the transducer; in response to receipt of the signal, converting the signal from a form suitable for transmission over the avionics network to one suitable for transmission to the transducer; and transmitting the converted signal to the transducer (in at least paragraph [0032], wherein the cRDC includes software, under normal operating conditions the output device 13 is driven by a remote command generated at the remote processor 10 in response to an input signal from the input device 12, for example where the output device is a valve, the valve may be 

Regarding claim 39, the combination of Henry and Todd teaches the limitations of claim 21 as shown above.  Henry further discloses the method, further comprising: at the interface unit, receiving from the transducer a signal; the interface unit converting the signal from the transducer into a form suitable for transmission over the avionics network; and transmitting the converted signal via the avionics network to the aircraft central computer (See Col. 4 lines 28-54, wherein the LRU chips are queried, by the SDMM and then transmits the data to the ECU at step 212 and, wherein the ECU 50 may now know the serial number of the APU 10 and all of its LRUs). 

Regarding claim 40, the combination of Henry and Todd teaches the limitations of claim 21 as shown above.  Henry further discloses the method, wherein the smart component is in the form of a line replaceable unit (auxiliary power unit, 10 comprising chip 52, smart data memory module, and LRUs 34-36, 40 and further claim 2, wherein the chip receives and stores a set of operational data from sensors of said line replaceable unit).  
 

  

23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry US6845306 in view of Todd US 2013/0173828 and further in view of Emonide US 2012/0008697.

Regarding claim 23, the combination of Henry and Todd teaches the limitations of claim 21 as shown above.  Henry fails to explicitly disclose however Emonide teaches the method, wherein the configuration data comprises transducer configuration data, wherein the step of configuring the interface unit comprises, on the basis of the transducer configuration data, configuring the interface unit to operate with the transducer (in at least paragraphs [0055-0056], wherein the database defines configuration or reconfiguration parameters for each piece of equipment, and wherein the configuration files are received by the system and transmitted throughout the components of the system).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method of operating an aircraft control system specifically using identifiers as disclosed by Henry with the configuring of the system as taught by Emonide in order to automatically reconfigure files without human intervention.



Claims 24 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry US6845306 in view of Todd US 2013/0173828 and further in view of Austerlitz US 2016/0275982.

Regarding claim 24, the combination of Henry and Todd teaches the limitations of claim 21 as shown above.  Henry fails to explicitly disclose however Austerlitz teaches the method, wherein the configuration data comprises calibration data for the transducer, wherein the step of configuring the interface unit comprises, on the basis of the calibration data, calibrating the transducer (in at least paragraphs [0082-0083], wherein calibration data is determined based on the signal from the interrogator and further the sensor data is then calibrated).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method of operating an aircraft control system specifically using identifiers as disclosed by Henry with the calibration and configuration data as taught by Austerlitz in order to reduce the amount of stored data, by allowing calibration data to be retrieved. 

Regarding claim 32, the combination of Henry and Todd teaches the limitations of claim 21 as shown above.  Henry fails to explicitly disclose however Austerlitz teaches the method, wherein the identifier of the smart component comprises an indication of the type of transducer connected to the interface unit (in at least paragraph [0080], wherein the interrogator decodes data in the form of an ID and sends the avionics an ID such as a number and then the avionics requests calibration data for that specific sensor).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method of operating an aircraft control system specifically using identifiers as disclosed by Henry with the calibration and configuration data as taught by Austerlitz in order to reduce the amount of stored data, by allowing calibration data to be retrieved. 

Regarding claim 33, the combination of Henry, Todd, and Austerlitz teaches the limitations of claim 32 as shown above.  Henry fails to explicitly disclose however Austerlitz teaches the method, wherein the step of determining the identifier comprises the interface unit identifying the type of the connected transducer (in at least paragraph [0080], wherein the interrogator decodes data in the form of an ID and sends the avionics an ID such as a number and then the avionics requests calibration data for that specific sensor).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method of operating an aircraft control system specifically using identifiers as disclosed by Henry with the calibration and configuration data as taught by Austerlitz in order to reduce the amount of stored data, by allowing calibration data to be retrieved.   

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry US6845306 in view of Todd US 2013/0173828 and further in view of Diab US 2012/0173900.

Regarding claim 25, the combination of Henry and Todd teaches the limitations of claim 21 as shown above.  Henry fails to explicitly disclose however Diab teaches the method, wherein the configuration data comprises an updated network protocol, wherein the step of configuring the interface unit comprises configuring the interface unit to communicate over the avionics network using the updated 

Regarding claim 26, the combination of Henry, Todd, and Diab teaches the limitations of claim 25 as shown above.  Henry fails to explicitly disclose however Diab teaches the method, wherein the steps of transmitting over the avionics network the identifier and the configuration data take place using a default network protocol, and the method further comprises the interface unit communicating over the avionics network using the updated network protocol, after the step of configuring the interface unit to operate in accordance with the configuration data is performed protocol (in at least paragraph [0226] and [0242], wherein the vehicle network data packet is determined to be mission critical and determining whether the packet type is network related, and if it is, a network task such as updating one or more databases, changing a network configuration, and also the system determines a network configuration adjustment such as changing a communication protocol between bridge-routing modules, wherein prior to the configuration a default protocol must be used and once the configuration update is performed, the systems then communicate using the updated communication protocol or network configuration).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method of operating an aircraft control system specifically using identifiers as disclosed by Henry with the network protocol configuration adjustment as taught by Diab in order to allow electronic components using different bus protocols to communicate with each other easily and effectively.
  

s 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry US6845306 in view of Todd US 2013/0173828 and further in view of Dohmen “Process and Methods for Integrated Modular Avionics”


	Regarding claim 27, the combination of Henry and Todd teaches the limitations of claim 21 as shown above.  Henry further discloses an identifier.  Henry fails to explicitly disclose however Dohmen teaches the method, wherein the identifier of the smart component is a position identifier comprising information relating to either or both of (a) a location on the aircraft and (b) a network address (see slide 7, Hardware pin programming identifies domain, location, side, aircraft (MAC and IP addressing on Aircraft Data Communication Network (ADCN)).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method of operating an aircraft control system specifically using identifiers as disclosed by Henry with the position/location/network address as taught by Dohmen in order to reduce the cost for functional enhancements.  

	Regarding claim 28, the combination of Henry, Todd, and Dohmen teaches the limitations of claim 27 as shown above.  Henry fails to explicitly disclose however Dohmen teaches the method, wherein the step of determining the identifier of the smart component comprises evaluating an assigned network address of the interface unit (see slide 7, Hardware pin programming identifies domain, location, side, aircraft (MAC and IP addressing on Aircraft Data Communication Network (ADCN)).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method of operating an aircraft control system specifically using identifiers as disclosed by Henry with the position/location/network address as taught by Dohmen in order to reduce the cost for functional enhancements.  
 

Regarding claim 29, the combination of Henry, Todd, and Dohmen teaches the limitations of claim 27 as shown above.  Henry fails to explicitly disclose however Dohmen teaches the method, wherein the step of 
 
Regarding claim 28, the combination of Henry, Todd, and Dohmen teaches the limitations of claim 29 as shown above.  Henry fails to explicitly disclose however Dohmen teaches the method, wherein the data source comprises hardware pin programming (see slide 7, Hardware pin programming identifies domain, location, side, aircraft (MAC and IP addressing on Aircraft Data Communication Network (ADCN)).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method of operating an aircraft control system specifically using identifiers as disclosed by Henry with the position/location/network address as taught by Dohmen in order to reduce the cost for functional enhancements.  
  

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry US6845306 in view of Todd US 2013/0173828 and further in view of Krenz US 2014/0245285.

	Regarding claim 31, the combination of Henry and Todd teaches the limitations of claim 21 as shown above.  Henry fails to explicitly disclose however Krenz teaches the method, wherein the interface unit comprises one or more manual switches, wherein the step of determining the identifier of the smart component comprises evaluating the positions of the one or more manual switches (in at least paragraph [0010], [0013], and [0017-0019] wherein the listen switch may be manually set when installing the software configurable box and further wherein based on the activation of the switch, the software configurable box listens for configurations or updates needed).  It would have been obvious to a person of .

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd US 2013/0173828 in view of Krenz US 2014/0245285.	

	Regarding claim 42, Todd discloses a line replaceable unit for integrating in an avionics network of an aircraft control system for an aircraft, wherein: 

the line replaceable unit is a smart component comprising an interface unit and one or more directly connected locally located transducers (in at least paragraphs [0029], line replaceable units, and [0032], the cRDC includes software 14, and is further connected to input device, sensor 12, and effector 13); 

the interface unit is a general purpose interface unit, configurable for use in different avionics applications (in at least paragraph [0015], common RDC hardware to be connected to a variety of input/output devices and may be used throughout an aircraft each configured depending on the input/output device to which it is connected); 

the interface unit includes a local signal processing module arranged to receive signals from and to transmit signals to, the one or more transducers directly connected to the unit (in at least paragraph [0032], the cRDC includes software, wherein the input signal is transmitted from the cRDC over the network 11 to the remote processor, the remote processor processes this input signal and returns a command destined for the output device); 

the smart component includes a local memory associated with the local signal processing module (in at least paragraph ; 

the local signal processing module of the interface unit is arranged to convert between such signals to/from the transducer and digital signals in a form suitable for transmission over the avionics network, thus providing a communications link between the one or more transducers directly connected to the unit and the avionics network (in at least paragraph [0032], the cRDC includes software, wherein the input signal is transmitted from the cRDC over the network 11 to the remote processor, the remote processor processes this input signal and returns a command destined for the output device);   

the smart component has a specific role which corresponds to the type(s) and physical location(s) of the transducers of the smart component when on the aircraft (in at least paragraph [0028], wherein the location and grouping of the cRDCs is dependent upon the location of various electronic sensors, effectors, etc. that need to be connected to the avionics network); 

Todd fails to explicitly disclose however Krenz teaches 

the smart component has a non-configured state in which the configuration data and/or protocols that correspond to the specific role of the smart component are not loaded into the local memory and a configured state in which such configuration data and/or protocols are loaded into the local memory (in at least paragraph [0019], listening switch set to an off state, meaning the box is in a configured state and is up to date and listening switch on state, meaning the software version determination is required and the installed box may install the software version provided by the configuration manager) ; and 

the smart component is arranged so that when placed on the aircraft in a non-configured state the smart component automatically communicates across the avionics network in order to load onto the interface unit the configuration data and/or protocols that correspond to the specific role of the smart component (in at least paragraphs [0019] and [0021], wherein the listen switch of the software configurable component is automatically set, and upon installation, a determination that a new software version is required, and then the updated software version is downloaded).

It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the line replaceable unit for integrating in an avionics network of an aircraft control system as disclosed by Todd with the non-configured and configured line replaceable units as taught by Krenz in order to ensure a component has the most up to date software in order to function properly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are provided below.

-Thomas US 2005/0026486 discloses methods and systems to automatically manage hardware and software capabilities of replaceable electronic modules as the modules are replaced or reassigned to different tasks. Each such module stores configuration information in a persistent memory. This configuration information enables the module to use only selected hardware and to execute only selected software. A replaceable electronic module manager stores copies of each module's configure information in a separate persistent memory. When a module is replaced, a copy of the configuration information is fetched from the module manager's persistent memory and sent to a replacement module, thereby making the replacement module functionally equivalent (from a point of view of which hardware can be used by the module or which software can be executed by the module) to the replaced module. In addition, when a module is assigned to a different task, appropriate configuration information can be sent to the module, so the module can appropriately perform the assigned task, such as use selected hardware or execute selected software.

-Fezzazi US 2014/0200747 discloses Methods, devices, and computer readable media are disclosed for automatic management of configuration and reconfiguration procedures of a plurality of systems of an aircraft, for example and without limitation, for aircraft operational and maintenance uses. In some aspects, a centralized device for automatic management of configuration and reconfiguration procedures of a plurality of systems of an aircraft includes a central unit for automatically generation 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NICHOLAS K. WILTEY
Primary Examiner
Art Unit 3669



/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669